DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment dated 01/04/2021, applicants amended claims 2, 4 – 6, 8, 10, 15 and 16; and cancelled claims 1, 3, 7 and 11 – 14.  

Reasons of Allowance

Claims 2, 4, 5, 6, 8 – 10, 15 and 16 are allowed.  Claims 2, 4, 5, 6, 8 – 10, 15 and 16 are renumbered as 2, 3, 1, 4, 6, 7, 5, 8 and 9, respectively. 
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the control system of claim 5, the management apparatus of claim 10, and the image forming apparatus of claim 15.
Kanaya et al. (U.S PreGrant Publication No. 2017/0153564 A1) teaches a control system (i.e., an image forming system, ¶0008) comprising: image forming apparatuses at least one of which is installed in each of a plurality of areas in a building (i.e., a plurality of image forming apparatuses, ¶0165); a management apparatus that manages security of the building (e.g., a management device,  ¶0165); and wherein each of the image forming apparatuses includes: a temperature sensor (e.g., environment sensor 52, Fig. 3);  a first communication device (e.g., communication means, ¶0165) that communicates with an external device; a first processor (e.g. a controller 30, ¶0054); and a first storage device that stores a first control program, the first processor, by executing the first control program, functioning as, an abnormal high temperature detector that detects whether a temperature detected by the temperature sensor is equal to or higher than a threshold value which is predetermined as an abnormal high e.g., a program is essential to be stored in order to detect whether a temperature is equal or higher than a threshold, ¶0133; ¶0170; ¶0173), and a first controller that causes the first communication device to transmit abnormal high temperature information indicating that an abnormal high temperature has occurred in the image forming apparatus to the management apparatus when the abnormal high temperature detector detects that the temperature is equal to or higher than the threshold value (e.g., if the temperature is higher or equal, then send “result” or operation data to the management device, ¶0165); Wakimoto (U.S PreGrant Publication No. 2019/0122759 A1) teaches: alarms that are each provided for each of the areas, respectively (e.g., alerts that are each positioned for each of the rooms, respectively, ¶0017), wherein the management apparatus (e.g., a monitoring apparatus, ¶0082) includes: a second storage device that includes an installation area information storage device storing installation area information indicating the areas in which the apparatuses are installed (e.g., storing a facility map that indicates the areas in which sensors are positioned, ¶0111 - ¶0112; ¶0166; ¶0170); a second communication device that communicates with an external device (e.g., communication interface on said monitoring apparatus, Fig. 3); and a second processor (CPU 21a, Fig. 3), the second processor, by executing a second control program which is stored in the second storage device, functioning as, an area detector that detects an area in which the apparatus having transmitted the abnormal high temperature information is installed as an abnormal high temperature occurrence area on the basis of the installation area information when the second communication device receives the abnormal high temperature information (e.g., detecting a room in which one of the sensors having sent the overheat information is positioned on the basis of the facility map when the communication interface receives the temperature information, ¶0166, Fig. 9; ¶0170; ¶0180), and a second controller that causes the second communication device to transmit a report command notification for reporting that an abnormal high temperature has occurred in the area in which the alarm is provided to the alarm which is provided in the abnormal high temperature occurrence area detected by the area detector (e.g., when the temperature information is outside reference ranges, ¶0170, then will send a “report” by displaying said facility map including alarms/alerts, ¶0202 - ¶0203); Isui et al. (U.S PreGrant Publication No. 2003/0048317 A1) teaches a printer capable of detecting temperature of a room and detecting internal ambient temperature of a printer main unit; if the detected internal ambient temperature is lower than a normal temperature for reasons of a low external ambient temperature (i.e., a temperature outside the printer main unit 3 or the temperature of a room in which the printer main unit 3 is disposed), as in the case of use during early morning in midwinter, a threshold operating rate selector 29 selects a value (e.g., 170%) higher than the operating threshold value (160%) as a new threshold operating rate from the threshold table storage 27, and the thus-selected value is output to an operating rate comparator; and Ou Yang et al. (U.S PreGrant Publication No. 2016/0320827 A1) teaches: turns off a power supply of the image forming apparatus when the abnormal high temperature detector detects that the temperature is equal to or higher than the threshold value (e.g. a thermal control circuit can cause power to a processor or other components of a server system to be reduced or completely removed in response to detecting an excessive temperature or a temperature exceeding a high threshold temperature, ¶0010). 
However, the prior arts of record, alone or in combination, fail to teach "wherein each of the image forming apparatuses comprises a fixing device that includes a heating roller and fixes a toner image onto a recording sheet using the heating roller, wherein the plurality of temperature sensors include an external temperature sensor that detects an external temperature of the image forming apparatus, an internal temperature sensor that detects an internal temperature of the image forming apparatus, and a fixing temperature sensor that detects a surface temperature of the heating roller of the fixing device, and wherein the first controller causes the first communication device to transmit the external temperature abnormality information to the management apparatus when the external temperature detected by the external temperature sensor is lower than a predetermined first threshold value and the internal temperature detected by the internal temperature sensor is equal to or higher than a predetermined second threshold value which is greater than the first threshold value”, in combination with all other limitations as directly claimed in independent claims 5, 10 and 15.
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the control system of claim 6.
Kanaya et al. (U.S PreGrant Publication No. 2017/0153564 A1) teaches a control system (i.e., an image forming system, ¶0008) comprising: image forming apparatuses at least one of which is installed in each of a plurality of areas in a building (i.e., a plurality of image forming apparatuses, ¶0165); 
a management apparatus that manages security of the building (e.g., a management device,  ¶0165); and wherein each of the image forming apparatuses includes: a temperature sensor (e.g., environment sensor 52, Fig. 3);  a first communication device (e.g., communication means, ¶0165) that communicates with an external device; a first processor (e.g. a controller 30, ¶0054); and a first storage device that stores a first control program, the first processor, by executing the first control program, functioning as, an abnormal high temperature detector that detects whether a temperature detected by the temperature sensor is equal to or higher than a threshold value which is predetermined as an abnormal high temperature (e.g., a program is essential to be stored in order to detect whether a temperature is equal or higher than a threshold, ¶0133; ¶0170; ¶0173), and a first controller that causes the first communication device to transmit abnormal high temperature information indicating that an abnormal high temperature has occurred in the image forming apparatus to the management apparatus when the abnormal high temperature detector detects that the temperature is equal to or higher than the threshold value (e.g., if the temperature is higher or equal, then send “result” or operation data to the management device, ¶0165); Wakimoto (U.S PreGrant Publication No. 2019/0122759 A1) teaches: alarms that are each provided for each of the areas, respectively (e.g., alerts that are each positioned for each of the rooms, respectively, ¶0017), wherein the management apparatus (Wakimoto: e.g., a monitoring apparatus, ¶0082) includes: a second storage device that includes an installation area information storage device storing installation area information indicating the areas in which the apparatuses are installed (e.g., storing a facility map that indicates the areas in which sensors are positioned, ¶0111 - ¶0112; ¶0166; ¶0170); a second communication device that communicates with an external device (e.g., communication interface on said monitoring apparatus, Fig. 3); and a second processor (CPU 21a, Fig. 3), the second processor, by executing a second control program which is stored in the second storage device, functioning as, an area detector that detects an area in which the apparatus having transmitted the abnormal high temperature information is installed as an abnormal high temperature occurrence area on the basis of the installation area information when the second communication device receives the abnormal high temperature information (e.g., detecting a room in which one of the sensors having sent the overheat information is positioned on the basis of the facility map when the communication interface receives the temperature information, ¶0166, Fig. 9; ¶0170; ¶0180), and a second controller that causes the second communication device to transmit a report command notification for reporting that an abnormal high temperature has occurred in the area in which the alarm is provided to the alarm which is provided in the abnormal high temperature occurrence area detected by the area detector (e.g., when the temperature information is outside reference ranges, ¶0170, then will send a “report” by displaying said facility map including alarms/alerts, ¶0202 - ¶0203); Isui et al. (U.S PreGrant Publication No. 2003/0048317 A1) teaches a printer capable of detecting temperature of a room and detecting internal ambient temperature of a printer main unit 3; if the detected internal ambient temperature is lower than a normal temperature for reasons of a low external ambient temperature (i.e., a temperature outside the printer main unit 3 or the temperature of a room in which the printer main unit 3 is disposed), as in the case of use during early morning in midwinter, a threshold operating rate selector 29 selects a value (e.g., 170%) higher than the operating threshold value (160%) as a new threshold operating rate from the threshold table storage 27, and the thus-selected value Ou Yang et al. (U.S PreGrant Publication No. 2016/0320827 A1) teaches: turns off a power supply of the image forming apparatus when the abnormal high temperature detector detects that the temperature is equal to or higher than the threshold value (Ou Yang: e.g. a thermal control circuit can cause power to a processor or other components of a server system to be reduced or completely removed in response to detecting an excessive temperature or a temperature exceeding a high threshold temperature, ¶0010). 
However, the prior arts of record, alone or in combination, fail to teach "wherein each of the image forming apparatuses comprises a fixing device that includes a heating roller and fixes a toner image onto a recording sheet using the heating roller, wherein the plurality of temperature sensors include an external temperature sensor that detects an external temperature of the image forming apparatus, an internal temperature sensor that detects an internal temperature of the image forming apparatus, and a fixing temperature sensor that detects a surface temperature of the heating roller of the fixing device, and wherein the first controller causes the first communication device to transmit the external temperature abnormality information to the management apparatus when the external temperature detected by the external temperature sensor is lower than a predetermined first threshold value, the internal temperature detected by the internal temperature sensor is lower than a predetermined second threshold value, and the surface temperature of the heating roller detected by the fixing temperature sensor is equal to or higher than a predetermined third threshold value which is greater than the second threshold value”, in combination with all other limitations as directly claimed in independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674